THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:
                                                             G. Michael Halfenger
DATED: May 20, 2020                                          Chief United States Bankruptcy Judge




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

   Greenpoint Tactical Income Fund LLC and               Case No. 19-29613-gmh
   GP Rare Earth Trading Account LLC,                    Case No. 19-29617-gmh

   Jointly Administered Debtors.                         Chapter 11
                                                         (Jointly Administered
                                                         Under Case No. 19-29613)

 ORDER APPROVING FIRST INTERIM APPLICATION FOR ALLOWANCE AND
PAYMENT OF FEES AND EXPENSES BY STEINHILBER SWANSON LLP FOR THE
          PERIOD OCTOBER 5, 2019 THROUGH MARCH 31, 2020


         Steinhilber Swanson LLP filed its first interim application for allowance and

payment of fees and expenses for representing both debtors in this case for the period

October 8, 2019, through March 31, 2020. ECF No. 394. Steinhilber also requests an

administrative claim pursuant to 11 U.S.C. §503(b) for the fees and costs it incurred




              Case 19-29613-gmh      Doc 456     Filed 05/20/20    Page 1 of 4
representing the debtors in this case between October 5 through 7, 2019, even though

the effective date of Steinhilber’s employment in this case is October 8, 2019.


                                              I

       Susan Ewens, an equity security holder, filed a pro se objection to Steinhilber’s

application. ECF No. 420. She objected that the fees are “unreasonable” and that “[i]t is

frivolous if they’re billing their time (and my money) on such objections to a survey

asking for investors[ ] opinions.” Id. at 1. No other objections were filed.

       Susan Ewens objects to fees that the debtors incurred in connection with their

objections to an investor survey that the Official Committee of Equity Security Holders

sent to equity security holders; however, any fees incurred as a result of the debtors’

objections are not covered by this interim fee request. The record suggests that debtors’

counsel first learned of the investor survey on April 2, 2020; therefore, counsel could not

have billed time for responding to that survey in this interim fee application which

covers October 5, 2019, through March 31, 2020. See ECF No. 373, at 3. In all events, the

time detail submitted in support of the application does not show charges relating to

the investor survey. To the extent that Ms. Ewens generally objects to the fees as

“unreasonable”, that objection is too vague to warrant an evidentiary hearing. The court

has reviewed the fee statements and is familiar with the level of litigation in this case;

the court concludes based on that review and familiarity that the fees are reasonable.

       Accordingly, Susan Ewens’ objection is overruled without prejudice to her ability

to renew her objection in connection with Steinhilber’s final application for approval of

compensation in this case.




            Case 19-29613-gmh        Doc 456      Filed 05/20/20    Page 2 of 4
                                              II

       As noted above, Steinhilber was approved as counsel for the debtors effective

October 8, 2019. ECF No. 41. The debtors filed these cases on October 4, 2019.

Steinhilber argues that it is entitled to an administrative expense claim under §503(b)(1)

for the fees and costs it incurred representing the debtors in possession between

October 5 through 7, 2019. As noted in In re Singson, 41 F.3d 316, 320 (7th Cir. 1994),

“legal (and other professional) fees during the administration of the estate become

administrative expenses only to the extent they are approved under §327 or some other

section, such as 11 U.S.C. §330 or §1103(a).” However, “when the trustee establishes

‘excusable neglect,’ the court may give retroactive authorization under §327(a) and Rule

2014(a) for the provision of professional services.” Id. at 319.

       The court construes the request as one to (i) determine that the debtors’ failure to

file an application to employ counsel until October 8 was the result of excusable neglect,

(ii) give retroactive authorization under §327(a) for the services provided by Steinhilber

between October 5, 2019, and October 7, 2019; and (iii) approve the interim application

for compensation for those services.

       The application contends that the debtors filed these bankruptcy cases on an

urgent basis to stop a pending arbitration proceeding. ECF No. 394, at 1 & 4. And, once

the debtors filed their voluntary petitions, their counsel spent the first few days

“providing notice of the commencement of the cases to the litigants and the arbitrator in

the Hallick Arbitration, . . . preparing and providing detailed letters about the

applicability of the automatic stay to the arbitration, and [ ] participati[ng] in a

telephonic arbitration hearing, in order to persuade the arbitrator (as against the

adverse position being taken by Hallick) that the commencement of the chapter 11 cases

operated as a stay of the arbitration.” Id. at 4. Based on the explanation and the short

amount of time between the filing of the voluntary petitions and the filing of the

employment application, the court concludes that the debtors’ failure to file an



             Case 19-29613-gmh       Doc 456       Filed 05/20/20    Page 3 of 4
employment application was the result of excusable neglect and the court retroactively

authorizes Steinhilber as counsel to provide services to the debtors in possession

between October 5, 2019, and October 7, 2019.

                                           III

       Steinhilber filed an agreed proposed order on May 8. This proposed order

authorizes $15,000 less compensation than the amount requested for approval from

Greenpoint Tactical Income Fund, from $370,966.44 to $355,966.44. See ECF No. 442, at

1–2.

       Accordingly, IT IS HEREBY ORDERED:

   1. Steinhilber’s request under 11 U.S.C. §§330 and 331 for interim compensation for

       fees and costs incurred representing Greenpoint Tactical Income Fund from

       October 5, 2019, to March 31, 2020, is approved in the amount of $357,578 for

       attorney’s fees and $2,283.44 in reasonable and necessary expenses.

   2. Steinhilber’s request under 11 U.S.C. §§330 and 331 for interim compensation for

       fees and costs incurred representing GP Rare Earth Trading Account from October

       5, 2019, to March 31, 2020, is approved in the amount of $80,764 in attorney’s fees

       and $679.25 in reasonable and necessary expenses.

   3. The debtors are authorized to pay the compensation and costs awarded.



                                         #####




            Case 19-29613-gmh       Doc 456      Filed 05/20/20   Page 4 of 4
